ORDER

PER CURIAM.
Sharolynne Y. Waller (Waller) appeals pro se from a summary judgment entered by the trial court in favor of the YMCA of Greater St. Louis (YMCA) in Waller’s cause of action alleging negligent supervision and negligent infliction of emotional distress but with conscious disregard. Waller also appeals from the trial court’s dismissal without prejudice for failure to prosecute her cause of action against Corey Rogers (Rogers). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in entering summary judgment because YMCA was entitled to judgment as a matter of law. See ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). Because Rogers had not been served during the two years and seven months that the cause of action had been pending, the trial court did not abuse its discretion by dismissing without prejudice for failure to prosecute Waller’s cause of action against Rogers. See Peet v. Randolph, 103 S.W.3d 872, 876 (Mo.App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).